Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com November 20, 2012 U.S. Securities and Exchange Commission treet, NE Washington DC 20549 Re:Lincoln Life & Annuity Company of New York Lincoln New York Account N for Variable Annuities (File No. 811-09763) CIK No. 0001093278 Lincoln InvestmentSolutionsSM Variable Annuity (File No. 333-175691) SEC Accession No. 0000726865-12-000922 Request for Withdrawal of Post-Effective Amendment No. 4 Pursuant to Rule 477 Dear Sir or Madam: Pursuant to Rule 477(a) of the Securities Act of 1933, as amended (the “1933 Act”), Lincoln Life & Annuity Company of New York (the “Company”) and Lincoln New York Account N for Variable Annuities (the “Separate Account”) hereby request the withdrawal of the above-referenced post-effective amendment to their registration statement on Form N-4, filed with the Securities and Exchange Commission on October 17, 2012 (the “Amendment”). The Amendment has not yet become effective, but was to become effective on December 16, 2012. No securities were sold in connection with the Amendment. Therefore, the Company and the Separate Account respectfully request that an order be issued granting their request for withdrawal of the Amendment as soon as is practicable. The information that was filed in the Amendment will be re-filed at a later date. If you have any questions regarding this matter, please contact the undersigned at (860) 466-1222. Sincerely, Scott C. Durocher Counsel
